844 P.2d 203 (1993)
315 Or. 288
Adam Charles BREMNER, By and Through his guardian ad litem Deborah A. BREMNER, Deborah A. Bremner and Brian G. Bremner, Petitioners on Review,
v.
Ellen CHARLES, M.D., Joseph H. Diehl, M.D., and Pendleton Community Memorial Hospital, an Oregon non-profit corporation, Respondents on Review.
CC CV86-163; CA A75626; SC S39718.
Supreme Court of Oregon, In Banc.
January 22, 1993.
*204 Jossi Davidson, Silverton, filed the petition for review.
No appearance contra.

MEMORANDUM OPINION
This is the second appeal in this case. In the first appeal, Bremner v. Charles, 104 Or.App. 75, 799 P.2d 188 (1990), the Court of Appeals' disposition of the matter made it unnecessary for that court to address certain assignments of error in appellants' brief. On review, we reversed the decision of the Court of Appeals on the issues addressed by that court. 312 Or. 274, 821 P.2d 1080 (1991), former opinion adhered to, 313 Or. 339, 832 P.2d 454 (1992).
In due course, the appellate judgment in the first appeal issued. The trial court clerk noted the issuance of the appellate judgment in the trial court register. This appeal is plaintiffs' appeal from the trial court's entry in the register of the appellate judgment. Plaintiffs' purpose in appealing from the trial court's entry of the appellate judgment is to have the Court of Appeals address the assignments of error raised, but not decided, in the first appeal.
The Court of Appeals dismissed this appeal on the ground that no appeal lies from the entry of an appellate judgment in the trial court register. We agree with the Court of Appeals that no appeal lies from the trial court's entry in the trial court register of the appellate judgment from the first appeal; therefore, we affirm the order of dismissal in this case.
However, the petition for review in this case has brought to our attention that, on review in the first appeal, we should have remanded the case to the Court of Appeals for consideration of the remaining assignments of error. Consequently, by separate decision, we recall the appellate judgment in the first appeal and amend our disposition of that case to reverse the decision of the Court of Appeals and remand to the Court of Appeals for consideration of the remaining assignments of error. See Bremner v. Charles, 315 Or. 291, 844 P.2d 204 (1993) (decided this date).
The order of the Court of Appeals dismissing the appeal is affirmed.